Citation Nr: 1823171	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  10-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from June 1998 to October 1998, and from August 2001 to April 2002. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned in a March 2011 hearing.  A transcript of the hearing is of record. 

The Board denied the Veteran's claim for TDIU in July 2011.  The Veteran appealed to the United States Court of Veterans Claims (CAVC).  In February 2012, CAVC issued a Joint Motion for remand (JMR) vacating the Board decision and remanding the matter for further development consistent with the JMR.  The Board remanded the claim in October 2012.  The Board remanded the claim again in July 2016 for further development, more specifically; the Board noted that the Veteran's pending claim was inextricably intertwined with increased rating claims and a service connection claim at the time open on appeal.  The Board deferred adjudication of the Veteran's TDIU claim until the adjudication of all other AOJ pending claims on appeal had been completed.  In addition, the Board also requested that the AOJ address in detail the discrepancy between the November 2013 Rating Decision denying the Veteran's service connection for a cervical spine disorder, and the accompanying code sheet granting service connection assigning a 10 percent scheduler rating for cervical spine disorder while simultaneously denying service connection.  It appears that the RO considers it not service connected, but this rating action still needs clarification.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The development required by the Boards prior remand has not been completed.  As all remand requirements have not been met to make a determination on the Veteran's TDIU claim, the case may not move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that further development is necessary before the Veteran's claim of TDIU can be adjudicated as the Veteran's TDIU claim is inextricably intertwined with his increased rating and service connection pending claims on appeal and awaiting a hearing on those issues.  The disposition of the Veteran's appeals may potentially affect his claim for entitlement to TDIU.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to final appellate review of the TDIU issue. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran currently has other claims on appeal which could impact the TDIU claim.  In a January 2018 Supplemental Statement of the Case (SSOC), the AOJ denied an increase to scheduler ratings for any of the Veteran's claims above, and denied service connection for a cervical spinal disorder.  The Veteran requested a hearing before the Board in March 2018 on the above claim.  See  Harris.  As the Veteran's TDIU claim is inextricably intertwined with the above pending claims currently on appeal before the Board, the above pending claims must be adjudicated by the Board prior to the adjudication of the Veteran's TDIU claim.  

Furthermore, as requested in the prior Board remand, the AOJ was required to address in detail and clear up any discrepancies between the November 2013 Rating Decision denying service connection for a cervical spine disorder and the accompanying code sheet which awards service connection for a cervical spine disorder assigning a 10 percent scheduler rating while also denying service connection.  The SSOC failed to address and clear up the contradicting cervical spine findings found in the November 2013 Rating Decision and it accompanying code sheet.  The contradicting statement of the November 2013 Rating Decision and its code sheet must be addressed in detail before the Veteran's TDIU claim can be adjudicated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Review the November 2013 Rating Decision and accompanying code sheet in the Veteran's claims file. Address in detail the discrepancies regarding the November 2013 Rating Decision denying the Veteran service connection for a cervical spine disorder, and the accompanying code sheet granting service connection assigning a 10 percent scheduler rating for cervical spine disorder while simultaneously denying service connection.   

The AOJ must be specific in addressing the discrepancies and explain in detail the contradicting November 2013 Rating Decision and code sheet determinations. 

2. Once the AOJ has made a final determination regarding the Veteran's scheduler rating for a cervical spine disorder, the AOJ shall insert an updated Rating Decision along with a Code Sheet and SSOC into the claims file.

3. The hearing on the remaining issues should be conducted and the matter addressed by a Board decision.  Thereafter, reconsideration of the instant issue should be undertaken by the AOJ in accordance with applicable provisions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




